Citation Nr: 1427034	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  13-24 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for degenerative arthritis of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to June 1951.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In August 2010, the RO issued a rating decision granting an increased evaluation of 40 percent for degenerative arthritis of the lumbar spine, effective November 24, 2008.  This did not satisfy the Veteran's appeal.  

In December 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).
 
The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).  


REMAND

When this case was before the Board in January 2014, it was remanded for further development, to include affording the Veteran a VA examination to determine the nature and extent of his degenerative arthritis of the lumbar spine and to determine the nature, extent and etiology of all other pathology of the lumbar and thoracic spine found to be present.  In the remand the Board noted that a November 2013 private treatment report indicated that recent radiographs of the thoracic spine revealed "bridging osteophytes" throughout, and that this demonstrated "unfavorable ankylosis of the entire thoracolumbar spine."

Pursuant to the Board's remand the Veteran was afforded a VA examination in March 2014.  The examiner reported that he had reviewed X-rays and that they did not show arthritis of the lumbar spine.  The examiner also opined, "The condition claimed was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner provided a rational that "[t]he Veteran is [service connected] for a back condition [without] evidence of intercurrent injury.  Furthermore, all available medical evidence documents thoracolumbar region pain with degenerative changes on radiographs."

Thus, the March 2014 failed to identify pathology ("the condition claimed," in the examiner's phrasing) other than the service-connected lumbar degenerative arthritis.  The examiner did not address the thoracic pathology noted in the November 2013 private medical report.  In addition, he stated that no lumbar spine arthritis was found on the X-ray study and yet opined that thoracolumbar degenerative changes were related to service.  Therefore, the Board must conclude that this examination report is not in compliance with the Board's remand directive and that a remand for another VA examination is in order.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and extent of the degenerative arthritis of the Veteran's lumbar spine and the nature, extent and etiology of all other pathology of the Veteran's thoracolumbar spine.  All pertinent evidence in VBMS and Virtual VA must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should explicitly identify all thoracic and lumbar pathology present.  The presence of "bridging osteophytes" throughout the thoracic spine and "unfavorable ankylosis of the entire thoracolumbar spine," should be confirmed or ruled out.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include information required to rate any neurological impairment associated with the spine disabilities identified.  

In addition, with respect to all thoracic and lumbar pathology present other than degenerative arthritis of the lumbar spine, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the pathology is etiologically related to the Veteran's active service or was caused or permanently worsened by the service-connected degenerative arthritis of the lumbar spine.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2103).  In the event that the Veteran does not report for any scheduled examination, documentation must be associated with the record showing that he was properly notified of the examination.  

4.  Undertake any other indicated development.  

5.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


